FILED
                            NOT FOR PUBLICATION                             MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 12-30085

              Plaintiff - Appellee,                D.C. No. 3:08-cr-05576-BHS-1

  v.
                                                   ORDER *
CHARLEY DANIEL PARKER,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                        Argued and Submitted March 6, 2013
                                Seattle, Washington

Before: FERNANDEZ, W. FLETCHER, and RAWLINSON, Circuit Judges.

       The Joint Motion to Dismiss Appeal as Moot, filed on May 10, 2013, is

GRANTED. All pending motions are denied as moot. A certified copy of this

order sent to the district court shall constitute the mandate.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.